Case 2:19-bk-21521-NB      Doc 92 Filed 10/25/19 Entered 10/25/19 16:10:02           Desc
                           Main Document     Page 1 of 11


  1   RON BENDER (SBN 143364)
      JULIET Y. OH (SBN 211414)
  2   LINDSEY L. SMITH (SBN 265401)
  3   LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
      10250 Constellation Boulevard, Suite 1700
  4   Los Angeles, California 90067
      Telephone: (310) 229-1234; Facsimile: (310) 229-1244
  5   Email: RB@LNBYB.com, JYO@LNBYB.com, LLS@LNBYB.com
  6   Proposed Attorneys for Chapter 11 Debtor
  7   and Debtor in Possession

  8                          UNITED STATES BANKRUPTCY COURT

  9                           CENTRAL DISTRICT OF CALIFORNIA
 10
                                     LOS ANGELES DIVISION
 11

 12   In re                            )             Case No. 2:19-bk-21521-NB
                                       )
 13   TATUNG COMPANY OF AMERICA, INC., )             Chapter 11
                                       )
 14
           Debtor and                  )             SUPPLEMENT     TO     DEBTOR’S
 15        Debtor in Possession.       )             EMERGENCY MOTION FOR ENTRY
                                       )             OF AN INTERIM ORDER, PENDING A
 16                                    )             FINAL HEARING, AUTHORIZING
                                       )             THE DEBTOR TO USE CASH
 17                                    )             COLLATERAL; DECLARATION OF
                                       )             JASON    CHEN    IN    SUPPORT
 18
                                       )             THEREOF
 19                                    )
                                       )             Continued Hearing:
 20                                    )             Date:   October 29, 2019
                                       )             Time: 1:00 p.m.
 21                                    )             Place: Courtroom 1545
                                       )                     255 E. Temple Street
 22
                                       )                      Los Angeles, California 90012
 23                                    )
                                       )
 24                                    )
                                       )
 25                                    )
 26                                    )

 27

 28


                                                 1
Case 2:19-bk-21521-NB       Doc 92 Filed 10/25/19 Entered 10/25/19 16:10:02               Desc
                            Main Document     Page 2 of 11


  1          Tatung Company of America, Inc., a California corporation and the debtor and debtor-

  2   in-possession in the above-captioned Chapter 11 bankruptcy case (the “Debtor”), hereby files

  3   this Supplement to the Debtor’s Emergency Motion For Entry Of An Interim Order, Pending A

  4   Final Hearing, Authorizing The Debtor To Use Cash Collateral [Doc. No. 5] filed by the

  5   Debtor on September 30, 2019 (the “Motion”).

  6          Pursuant to the Motion, the Debtor sought the entry of an interim order, pending a final

  7   hearing, authorizing the Debtor to use cash collateral in accordance with the Debtor’s initially

  8   proposed operating budget for the period through and including December 28, 2019 (the

  9   “Original Budget”), a copy of which was attached as Exhibit “1” to the Omnibus Declaration of
 10   Jason Chen filed concurrently with the Motion.

 11          At the emergency hearing on the Motion held on October 2, 2019 at 2:00 p.m. (the “First

 12   Hearing”), the Court set a continued interim hearing on the Motion on October 15, 2019 at 2:00

 13   p.m. (the “Second Interim Hearing”), and granted the Motion pursuant to the terms and

 14   conditions set forth in the Court’s written tentative decision on the Motion (the “Tentative

 15   Decision”) on an interim basis to and through the conclusion of the Second Interim Hearing.

 16   The Court entered a written order accordingly on October 3, 2019 as Docket Number 37.

 17          At the Second Interim Hearing held on October 15, 2019 at 2:00 p.m., the Court set a

 18   further interim hearing on the Motion on October 29, 2019 at 1:00 p.m. (the “Third Interim

 19   Hearing”), and granted the Motion pursuant to the terms and conditions set forth in the Court’s

 20   Tentative Decision on an interim basis to and through the conclusion of the Third Interim

 21   Hearing. At the Second Interim Hearing, the Court also ordered that any proposed revised form

 22   of the Original Budget be filed by October 22, 2019. The Court entered a written order

 23   accordingly on October 21, 2019 as Docket Number 76 (the “Second Interim Order”).

 24          In compliance with the Second Interim Order, on October 22, 2019, the Debtor filed a

 25   notice of submission of a revised form of its Original Budget (the “Revised Budget”) [Doc. No.

 26   80]. The Revised Budget included modifications to the Original Budget beginning in Week 1 to
 27   reflect actual cash balances, accounts receivable collections, and expenses paid to date, as well

 28


                                                       2
Case 2:19-bk-21521-NB       Doc 92 Filed 10/25/19 Entered 10/25/19 16:10:02               Desc
                            Main Document     Page 3 of 11


  1   as modifications to the estimated accounts receivable collections amounts and expense amounts

  2   anticipated by the Debtor during the period from Week 5 through and including Week 13.

  3          On October 25, 2019, the Debtor filed an emergency motion [Doc. No. 83] (the

  4   “Settlement Motion”) seeking the entry of an order, pursuant to Federal Rule of Bankruptcy

  5   Procedure 9019(a), approving the stipulation (the “Stipulation”) negotiated by the Debtor and

  6   HP Inc. (“HP”): (i) authorizing HP to fund the payment of the GUC Obligations (as defined in

  7   the Stipulation) on the Debtor’s behalf, with HP being permitted to offset against accounts

  8   payable owed by HP to the Debtor as set forth in the Stipulation; (ii) authorizing the Debtor’s

  9   payment of Section 503(b)(9) vendor claims as set forth in the Stipulation; (iii) authorizing all
 10   other actions by the Debtor as provided in the Stipulation and/or as may be necessary and

 11   reasonable to implement the Stipulation; and (iv) granting any additional relief as is necessary

 12   to effectuate the foregoing. The Court has scheduled an emergency hearing on October 29,

 13   2019 at 1:00 p.m. (the same date and time as the continued hearing on the Motion) to consider

 14   the Settlement Motion.

 15          In the event that the Court grants the Settlement Motion and approves the Stipulation

 16   with HP, the further revised form of the Original Budget (the “Further Revised Budget”)

 17   attached as Exhibit “1” to the Declaration of Jason Chen annexed hereto (the “Chen

 18   Declaration”) will more accurately reflect the Debtor’s projected cash flow.

 19   ///

 20   ///

 21   ///

 22   ///

 23   ///

 24   ///

 25   ///

 26   ///
 27   ///

 28


                                                      3
Case 2:19-bk-21521-NB        Doc 92 Filed 10/25/19 Entered 10/25/19 16:10:02                Desc
                             Main Document     Page 4 of 11


  1          Based on the foregoing, the Debtor respectfully requests that, if the Court grants the

  2   Settlement Motion and approves the Stipulation with HP, the Court grant the Motion and

  3   authorize the Debtor to use cash collateral in accordance with the Further Revised Budget

  4   (which is attached as Exhibit “1” to the Chen Declaration), pursuant to the terms and conditions

  5   set forth in the Tentative Decision and on a further interim basis, pending a final hearing.

  6   Dated: October 25, 2019                       TATUNG COMPANY OF AMERICA, INC.
                                                    By: /s/ Juliet Y. Oh
  7                                                     RON BENDER
  8                                                     JULIET Y. OH
                                                        LINDSEY L. SMITH
  9                                                     LEVENE, NEALE, BENDER, YOO
                                                            & BRILL L.L.P.
 10                                                     Proposed Attorneys for Debtor and
                                                        Debtor-in-Possession
 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26
 27

 28


                                                       4
Case 2:19-bk-21521-NB         Doc 92 Filed 10/25/19 Entered 10/25/19 16:10:02                  Desc
                              Main Document     Page 5 of 11


  1                                   DECLARATION OF JASON CHEN
  2           I, Jason Chen, hereby declare as follows:

  3           1.      I am over 18 years of age. I have personal knowledge of the facts set forth herein,

  4   and, if called as a witness, could and would testify competently with respect thereto.

  5           2.      I am currently the acting Chief Restructuring Officer (“CRO”) for Tatung Company

  6   of America, Inc., the debtor and debtor in possession herein (the “Debtor”). My consulting firm,

  7   E&W Consulting LLC (“E&W”), was retained by the Debtor shortly before the commencement of

  8   the Debtor’s bankruptcy case on September 30, 2019 (the “Petition Date”) to provide me as CRO

  9   to serve as the Debtor’s senior officer during the Debtor’s chapter 11 bankruptcy proceeding and to

 10   provide additional resources to assist me as necessary. Subject to the approval of the Court, which

 11   is pending, E&W and I will continue providing services to the Debtor post-petition and will report

 12   directly to the Board of the Debtor.

 13           3.      In my capacity as CRO of the Debtor, I have access to the Debtor’s books and

 14   records and have reviewed the organization, operations and financial condition of the Debtor. The

 15   records and documents referred to in this Declaration constitute writings taken, made, or

 16   maintained in the regular or ordinary course of the Debtor’s business at or near the time of act,

 17   condition or event to which they relate by persons employed by the Debtor who had a business

 18   duty to the Debtor to accurately and completely take, make, and maintain such records and

 19   documents. The statements set forth in this declaration are based upon my own review and

 20   knowledge of the Debtor’s books and records.

 21           4.      I make this declaration in support of the Supplement to the Debtor’s Emergency

 22   Motion For Entry Of An Interim Order, Pending A Final Hearing, Authorizing The Debtor To Use

 23   Cash Collateral filed by the Debtor on September 30, 2019 (the “Motion”), to which Supplement

 24   this declaration is attached.

 25           5.      Pursuant to the Motion, the Debtor sought the entry of an interim order, pending a

 26   final hearing, authorizing the Debtor to use cash collateral in accordance with the Debtor’s initially

 27   proposed operating budget for the period through and including December 28, 2019 (the “Original

 28


                                                        5
Case 2:19-bk-21521-NB       Doc 92 Filed 10/25/19 Entered 10/25/19 16:10:02               Desc
                            Main Document     Page 6 of 11


  1   Budget”), a copy of which was attached as Exhibit “1” to my omnibus declaration filed

  2   concurrently with the Motion.

  3           6.     At the emergency hearing on the Motion held on October 2, 2019 at 2:00 p.m. (the

  4   “First Hearing”), which I attended, the Court set a continued interim hearing on the Motion on

  5   October 15, 2019 at 2:00 p.m. (the “Second Interim Hearing”), and granted the Motion pursuant to

  6   the terms and conditions set forth in the Court’s written tentative decision on the Motion (the

  7   “Tentative Decision”) on an interim basis to and through the conclusion of the Second Interim

  8   Hearing. I am advised and believe that the Court entered a written order accordingly on October 3,

  9   2019.
 10           7.     I am advised and believe that, at the Second Interim Hearing held on October 15,

 11   2019 at 2:00 p.m., the Court set a further interim hearing on the Motion on October 29, 2019 at

 12   1:00 p.m. (the “Third Interim Hearing”), and granted the Motion pursuant to the terms and

 13   conditions set forth in the Court’s Tentative Decision on an interim basis to and through the

 14   conclusion of the Third Interim Hearing. I am further advised and believe that, at the Second

 15   Interim Hearing, the Court also ordered that any proposed revised form of the Original Budget be

 16   filed by October 22, 2019. I understand that the Court entered a written order accordingly on

 17   October 21, 2019 (the “Second Interim Order”).

 18           8.     In compliance with the Second Interim Order, on October 22, 2019, the Debtor

 19   filed a notice of submission of a revised form of its Original Budget (the “Revised Budget”). The

 20   Revised Budget included modifications to the Original Budget beginning in Week 1 to reflect

 21   actual cash balances, accounts receivable collections, and expenses paid to date, as well as

 22   modifications to the estimated accounts receivable collections amounts and expense amounts

 23   anticipated by the Debtor during the period from Week 5 through and including Week 13.

 24   ///

 25   ///

 26   ///
 27   ///

 28


                                                       6
Case 2:19-bk-21521-NB        Doc 92 Filed 10/25/19 Entered 10/25/19 16:10:02                Desc
                             Main Document     Page 7 of 11


  1           9.     On October 25, 2019, the Debtor filed an emergency motion (the “Settlement
  2   Motion”) seeking the entry of an order approving the stipulation (the “Stipulation”) negotiated by
  3   the Debtor and HP Inc. (“HP”): (i) authorizing HP to fund the payment of the GUC Obligations (as

  4   defined in the Stipulation) on the Debtor’s behalf, with HP being permitted to offset against
  5   accounts payable owed by HP to the Debtor as set forth in the Stipulation; (ii) authorizing the
  6   Debtor’s payment of Section 503(b)(9) vendor claims as set forth in the Stipulation; (iii)
  7   authorizing all other actions by the Debtor as provided in the Stipulation and/or as may be
  8   necessary and reasonable to implement the Stipulation; and (iv) granting any additional relief as is

  9   necessary to effectuate the foregoing. I understand that the Court has scheduled an emergency
 10   hearing on October 29, 2019 at 1:00 p.m. (the same date and time as the continued hearing on the
 11   Motion) to consider the Settlement Motion.
 12           10.    In the event that the Court grants the Settlement Motion and approves the
 13   Stipulation with HP, the further revised form of the Original Budget (the “Further Revised
 14   Budget”) attached as Exhibit “1” hereto will more accurately reflect the Debtor’s projected cash
 15   flow.
 16           I declare under penalty of perjury under the laws of the United States of America that the
 17   foregoing is true and correct.
 18           Executed on this 25th day of October, 2019, at Sacramento, California.
 19
 20
 21                                                        Jason Chen, Declarant
 22
 23
 24
 25
 26
 27
 28


                                                       7
Case 2:19-bk-21521-NB   Doc 92 Filed 10/25/19 Entered 10/25/19 16:10:02   Desc
                        Main Document     Page 8 of 11


  1

  2

  3

  4                             EXHIBIT “1”
  5
                             [Further Revised Budget]
  6

  7

  8

  9
 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26
 27

 28


                                            8
                                  Case 2:19-bk-21521-NB                          Doc 92 Filed 10/25/19 Entered 10/25/19 16:10:02                                      Desc
Tatung Company of America. Inc. - FURTHER REVISED 13-Week Cash Flow Budget (updated 10/25/2019)
                                                                                 Main Document     Page 9 of 11
                                   Wk 1           Wk 2           Wk 3           Wk 4       Wk 5        Wk 6         Wk 7        Wk 8        Wk 9       Wk 10        Wk11       Wk 12       Wk 13
Week Ending                       10/5/19       10/12/19       10/19/19       10/26/19    11/2/19     11/9/19     11/16/19    11/23/19    11/30/19    12/7/19     12/14/19    12/21/19    12/28/19

Cash Beginning Balance            1,095,631     1,546,014      1,301,156        937,582     608,539   1,316,005     799,954     239,229     375,826     343,071     611,011     747,270     989,229
A/R Collection                      583,541       276,549        667,016        272,589   1,656,840     506,805     450,299     839,784     950,781     771,224     653,768     674,938     665,346   8,969,480
                    TOTAL CASH    1,679,172     1,822,563      1,968,172      1,210,171   2,265,379   1,822,810   1,250,253   1,079,013   1,326,607   1,114,295   1,264,779   1,422,208   1,654,575

Cost of Goods Sold (COGS)                   -    492,605        875,605        500,054     771,270     908,592     866,928     668,302     806,522     392,067     330,156     402,512     657,469    7,672,082

Employee Wages, Tax and Benefits (cash basis)
Wages -TUS Employees                 65,486        10,212        68,247          8,330      76,173       8,330      71,173       8,330      71,173       8,330      71,173       8,330      71,173
Contract Labor (2 overseas)                -            -             -              -           -           -           -           -           -           -           -           -           -
Payroll Tax (EE+ER)                  50,728         2,568        27,647          2,500      34,647       2,500      30,647       2,500      30,647       2,500      30,647       2,500      30,647
401K, Garnishment (EE+ER)            16,944         1,082        14,266          1,087      14,266       1,087      14,266       1,087      14,266       1,087      14,266       1,087      14,266
Health Ins (EE+ER)                                                    -         38,208                  38,000           -           -           -      38,000           -           -           -
Workers Com Ins                                                  34,707                     13,678           -           -           -      13,678           -           -           -           -
                        Subtotal:   133,158       13,862        144,867         50,125     138,764      49,917     116,086      11,917     129,764      49,917     116,086      11,917     116,086    1,082,466

Other OP Expenses
Freight-Out                                         1,649          2,070         3,000        3,000      3,000        3,000      2,500        2,500      2,500       2,500       2,500        2,500
Freight-In                                            130                          600          600        600          600        600          600        600         600         600          600
Commission (Sales Rep)                                                               -        5,000          -            -          -        5,300          -           -           -        5,000
Contract Labor - Security                                          2,256         3,300        3,300      3,300        3,300      3,300        3,300      3,300       3,300       3,300        3,300
Temp - Production and Hub                                                        4,000        4,000      4,000        4,000      4,000        4,000      4,000       4,000       4,000        4,000
Supplies/Stationary                                   53                           600          600        600          600        600          600        600         600         600          600
Rep & Maint - Bldg.                                                                500        3,500        500          500        500          500      3,500         500         500          500
Rep & Maint - M/C & Equip.                                                           -        4,400          -            -          -        9,500          -           -           -            -
Rep & Maint - Auto                                                                   -            -          -            -          -            -        200           -           -            -
Equipment/Office Rental                                            2,836         1,418          340      1,947            -      1,418            -          -       1,947           -        1,418
Postage                                                                              -          150          -            -          -            -        150           -           -            -
Utilities                                                            52              -            -          -        3,160          -            -          -       2,720           -            -
Tax Expenses                                                                         -            -          -            -          -            -     36,000           -           -            -
License Fee                                                                          -          400          -            -          -            -        400           -           -            -
Telephone/Fax                                                      1,376         1,000        3,000      1,000        1,000      1,000        1,000      3,000       1,000       1,000        1,000
Trade Show Expense                                 12,845                        2,000        2,000      2,000            -          -            -          -           -           -            -
Travel                                                                           3,000        3,000          -        1,000          -            -          -       3,000           -            -
Meals Allowance                                                                  1,000            -          -            -          -            -          -           -           -            -
Auto                                                 263                           300          300        300          300        300          300        300         300         300          300
Entertainment                                                                    1,500            -          -        3,000          -            -          -       3,000           -            -
Advertisement                                                                        -            -          -            -          -            -          -           -           -            -
Miscellaneous                                                                    5,000        5,000      5,000        5,000      5,000        5,000      5,000       5,000       5,000        5,000
Credit Insurance                                                                     -            -        350            -          -            -          -         350           -            -
Insurance - General                                                             13,900            -          -            -          -       13,900          -           -           -       13,900
Banking Charges                                                    1,039           750          750        750          750        750          750        750         750         750          750
ADP Processing/Consulting                                            489             -            -      1,000        1,800          -            -      1,000       1,700           -            -
Testing & Inspection                        -              -                         -            -          -            -      3,000            -          -           -           -            -
Interest Expense                            -              -              -          -            -     40,000            -          -            -          -      40,000           -            -

                      Subtotal:             -     14,940         10,118         41,868      39,340      64,347      28,010      22,968      47,250      61,300      71,267      18,550      38,868     458,826

               TOTAL EXPENSES       133,158      521,407       1,030,590       592,047     949,374    1,022,856   1,011,024    703,187     983,536     503,284     517,509     432,979     812,423    9,213,374

POST-BK UTILITY DEPOSITS                                                         9,585                                                                                                                   9,585
UST QUARTERLY FEES (1%)
Cash Ending Balance               1,546,014     1,301,156       937,582        608,539    1,316,005    799,954     239,229     375,826     343,071     611,011     747,270     989,229     842,152
Case 2:19-bk-21521-NB          Doc 92 Filed 10/25/19 Entered 10/25/19 16:10:02                     Desc
                               Main Document    Page 10 of 11

 1                            PROOF OF SERVICE OF DOCUMENT
 2   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
     address is: 10250 Constellation Boulevard, Suite 1700, Los Angeles, CA 90067
 3
     A true and correct copy of the foregoing document SUPPLEMENT TO DEBTOR’S EMERGENCY
 4   MOTION FOR ENTRY OF AN INTERIM ORDER, PENDING A FINAL HEARING, AUTHORIZING THE
     DEBTOR TO USE CASH COLLATERAL; DECLARATION OF JASON CHEN IN SUPPORT THEREOF
 5   will be served or was served (a) on the judge in chambers in the form and manner required by LBR
     5005-2(d); and (b) in the manner stated below:
 6   1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
     controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
 7   hyperlink to the document. On October 25, 2019, I checked the CM/ECF docket for this bankruptcy case
     or adversary proceeding and determined that the following persons are on the Electronic Mail Notice List
 8   to receive NEF transmission at the email addresses stated below:
 9       •   Ron Bender rb@lnbyb.com
         •   Jeffery D Hermann jhermann@orrick.com
10       •   Joon M Khang joon@khanglaw.com
         •   Ian Landsberg ilandsberg@sklarkirsh.com,
11           lskaist@sklarkirsh.com;yalarcon@sklarkirsh.com;mmadden@sklarkirsh.com;ilandsberg
             @ecf.inforuptcy.com
12       •   Dare Law dare.law@usdoj.gov, ron.maroko@usdoj.gov;Alvin.mar@usdoj.gov
         •   Leib M Lerner leib.lerner@alston.com, autodockettest-lax@alston.com
13       •   Juliet Y Oh jyo@lnbrb.com, jyo@lnbrb.com
         •   Lindsey L Smith lls@lnbyb.com, lls@ecf.inforuptcy.com
14       •   United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
15
     2. SERVED BY UNITED STATES MAIL: On October 25, 2019, I served the following persons and/or
16   entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a true
     and correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and
17   addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
     completed no later than 24 hours after the document is filed.
18
     None.
19
20   3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
     EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR,
21   on October 25, 2019, I served the following persons and/or entities by personal delivery, overnight mail
     service, or (for those who consented in writing to such service method), by facsimile transmission and/or
22   email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight
     mail to, the judge will be completed no later than 24 hours after the document is filed.
23
24                                                       Service list served by Overnight Mail attached

25
     I declare under penalty of perjury under the laws of the United States of America that the foregoing is
26   true and correct.

27    October 25, 2019              Stephanie Reichert                  /s/ Stephanie Reichert
      Date                          Type Name                           Signature
28
        Case 2:19-bk-21521-NB        Doc 92 Filed 10/25/19 Entered 10/25/19 16:10:02          Desc
                                     Main Document    Page 11 of 11
3. SERVED BY OVERNIGHT MAIL:

Tatung Company Of America, Inc.                                             Office of the United States Trustee
File No. 8973                                                               915 Wilshire Blvd., Suite 1850
OUST, Committee, Secured Creditors                                          Los Angeles, CA 90017



Committee Member                        Committee Member                    Committee Member
Hemlock SemiConductor Operations        Acrox Technologies Co., Ltd         Orrick, Herrington & Sutcliffe, LLP
Attn: Brad Suave                        4F., Minshan St., Neihu Dist.,      51 W. 52nd Street
12334 Geddes Road                       Taipei City 114 Taiwan, R.O.C       New York, NY 10019
Hemlock, MI 48626

Committee Member                        Committee Member                    Alleged Secured Creditor
Fabrique, Ltd.                          Kevin H.C. Cheng                    Mega International Commercial Bank
28 School Street                        4F., Minshan St., Neihu Dist.,      Co., Ltd.
Branford, CT 06405                      Taipei City 114 Taiwan, R.O.C       445 S. Figueroa St, Ste 1900
                                                                            Los Angeles, CA 90071

Secured Creditor                        Secured Creditor                    Secured Creditor
East West Bank                          East West Bank                      IBM Credit LLC
9300 Flair Drive, 6th Floor             c/o John A. Lapinski, Esq.          One North Castle Drive
El Monte, CA 91731-0000                 Clark Trevithick                    Armonk, NY 10504-0000
                                        445 South Figueroa St, 18th Floor
                                        Los Angeles, CA 90071-1605
